  Case 13-16794         Doc 56     Filed 01/07/19 Entered 01/07/19 07:23:26              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-16794
         Dwayne A Crawford

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/22/2013.

         2) The plan was confirmed on 07/17/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/06/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,755.00.

         10) Amount of unsecured claims discharged without payment: $105,353.37.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-16794        Doc 56      Filed 01/07/19 Entered 01/07/19 07:23:26                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $54,519.48
        Less amount refunded to debtor                         $939.48

NET RECEIPTS:                                                                                 $53,580.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,372.50
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $2,329.89
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,702.39

Attorney fees paid and disclosed by debtor:                $127.50


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Alawad Medical Center          Unsecured          79.00           NA              NA            0.00       0.00
AMERICAN EXPRESS               Unsecured      1,046.00       1,076.27        1,076.27        569.39        0.00
BEVERLY BUS GARAGE FEDERAL C Unsecured        2,700.00       2,581.15        2,581.15      1,320.36        0.00
BEVERLY BUS GARAGE FEDERAL C Secured          1,100.00            NA              NA           45.17       0.00
Burham West Condo Association  Unsecured      1,365.00            NA              NA            0.00       0.00
Burham West Condo Association  Secured        1,365.00            NA         1,365.00      1,365.00        0.00
Capital 1 Bank                 Unsecured      1,088.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured         613.00        613.61          613.61        324.62        0.00
CITIBANK USA                   Unsecured      4,038.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         300.00        171.42          171.42          90.69       0.00
EFFECTUR INC                   Unsecured      1,438.00            NA              NA            0.00       0.00
Esb/Harley Davidson Cr         Secured       10,737.00            NA        10,737.00     10,737.00     295.73
IDT HSBC ORCHARD STANDARD MC Unsecured           792.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured         812.89           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured      1,950.36       2,444.46        2,444.46      1,293.22        0.00
IL DEPT OF REVENUE             Priority       3,901.92       1,425.69        1,425.69      1,425.69        0.00
INTERNAL REVENUE SERVICE       Priority       4,460.67       4,536.60        3,756.05      3,756.05        0.00
INTERNAL REVENUE SERVICE       Unsecured      2,206.77            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA       2,307.88        2,307.88      1,220.96        0.00
INTERNAL REVENUE SERVICE       Unsecured      5,748.13            NA              NA            0.00       0.00
Jeanna Koetzle                 Unsecured         500.00           NA              NA            0.00       0.00
KASPER HEATON WRIGHT ASSOC     Unsecured         143.00           NA              NA            0.00       0.00
LARRY MAYSTER                  Unsecured      6,800.00            NA              NA            0.00       0.00
LTD Financial Services         Unsecured         150.27           NA              NA            0.00       0.00
LVNV FUNDING                   Unsecured      1,420.00       1,177.86        1,177.86        623.14        0.00
LVNV FUNDING                   Unsecured         831.00        702.71          702.71        371.76        0.00
LVNV FUNDING                   Unsecured            NA         648.35          648.35        343.00        0.00
Marquette Radiology Associates Unsecured         226.00           NA              NA            0.00       0.00
Mason Easy-Pay                 Unsecured         356.75           NA              NA            0.00       0.00
MIDLAND ORAL SURGERY & IMPLAN Unsecured          143.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      4,137.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-16794         Doc 56     Filed 01/07/19 Entered 01/07/19 07:23:26                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal        Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid           Paid
PRA RECEIVABLES MGMT            Unsecured      3,541.00         3,205.90      3,205.90      1,696.05          0.00
PRA RECEIVABLES MGMT            Unsecured         327.00          327.37        327.37        173.19          0.00
PRA RECEIVABLES MGMT            Unsecured         655.00          561.47        561.47        297.04          0.00
PYOD LLC                        Unsecured     10,966.00       11,236.15     11,236.15       5,944.37          0.00
QUANTUM3 GROUP LLC              Unsecured      7,849.00       11,950.72     11,950.72       6,322.41          0.00
SOUTH SHORE HOSPITAL            Unsecured      1,803.00              NA            NA            0.00         0.00
SOUTHEAST FIN                   Unsecured      5,755.00         5,755.27      5,755.27      3,044.77          0.00
Surgicore, Inc.                 Unsecured      3,005.94              NA            NA            0.00         0.00
US BANK NATIONAL                Secured       19,634.00       66,613.45     74,449.10            0.00         0.00
US BANK NATIONAL                Secured              NA         7,835.65      6,618.00      6,618.00          0.00
US BANK NATIONAL                Unsecured     48,039.00              NA            NA            0.00         0.00
WAMU/PROVIDIAN BANK             Unsecured      1,356.00              NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $74,449.10                $0.00                    $0.00
      Mortgage Arrearage                                $6,618.00            $6,618.00                    $0.00
      Debt Secured by Vehicle                               $0.00                $0.00                    $0.00
      All Other Secured                                $12,102.00           $12,147.17                  $295.73
TOTAL SECURED:                                         $93,169.10           $18,765.17                  $295.73

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                   $0.00
       Domestic Support Ongoing                                $0.00              $0.00                   $0.00
       All Other Priority                                  $5,181.74          $5,181.74                   $0.00
TOTAL PRIORITY:                                            $5,181.74          $5,181.74                   $0.00

GENERAL UNSECURED PAYMENTS:                            $44,760.59           $23,634.97                    $0.00


Disbursements:

       Expenses of Administration                              $5,702.39
       Disbursements to Creditors                             $47,877.61

TOTAL DISBURSEMENTS :                                                                          $53,580.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-16794         Doc 56      Filed 01/07/19 Entered 01/07/19 07:23:26                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
